DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 1-20 are cancelled.
Claims 21-40 are newly added.
Claims 21-40 are currently pending and under examination herein.
Claims 21-40 are rejected.
Claims 21 and 35 are objected to.

Priority
	3. The instant application claim the benefit of priority as a continuation of U.S. Application No. 16/917,582 filed 30 June 2020, which claims the benefit of priority as a continuation of International Application No. PCT/US2019/042882 filed 22 July 2019, which claims the benefit of priority to U.S. Provisional Application No. 62/824,246 filed 26 March 2019, U.S. Provisional Application No. 62/782,894 filed 20 December 2018, U.S. Provisional Application No. 62/741,770 filed 5 October 2018, and U.S. Provisional Application No. 62/702,280 filed 23 July 2018. The claims to the benefit of priority are acknowledged. The effective filing date of claims 21-40 is 23 July 2018. 

Information Disclosure Statement
4. The Information Disclosure Statements filed on  20 July 2022 and 11 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of list of references cited from each IDS are included with this Office Action.

Drawings
5. The drawings filed 28 July 2021 are accepted.

Claim Objections
6. Claims 21 and 35 are objected to because of the following informalities:
Claim 21:
The claims contain step numberings “i.”, “ii.”, “a.”, “b.”, etc. These step numberings should be amended so that they do not include periods because periods may not be used elsewhere in the claims except for abbreviations and at the end of the claim (see MPEP 608.01(m)).
Insert an “and” between steps (a)(ii)(e) and (a)(ii)(f) so that there is a conjunction provided between the penultimate and last step of the diagnostic assay steps.
Claim 35: “by expected mutational fraction” in line 2 should be “by the expected mutational fraction” to properly annotate the antecedent basis for the claim term in claim 35.
Appropriate correction is required.

Claim Interpretation – Broadest Reasonable Interpretation
7. Claim 21, and those claims dependent therefrom, recite “(a) determine whether the subject has a Tumor Mutational Burden (TMB)-High status … (b) if the subject is determined to have TMB-High status, administering the immunotherapeutic agent to treat the subject”. Step (b) is conditional upon the subject being determined to have TMB-High status in step (a) but step (a) encompasses both embodiments where the subject has TMB-High status or not  and merely requires determining which state the subject is in. MPEP 2111.04(II) sets forth that the broadest reasonable interpretation of a method having contingent limitations requires on those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claim 21, and those claims dependent therefrom, does not require that step (b) is performed because the condition precedent is not met in the claims. This interpretation also applies to the limitations of claims 37-41 which further limit the type of immunotherapeutic agent but do not change the fact that the administering the immunotherapeutic agent step is a contingent limitation. 

8. Claim 21 recites “i. obtaining or having obtained a biological sample from the subject … ii. performing or having performed a diagnostic assay on the biological sample to determine a TMB status of the subject”. Claims 22-36 recite further limitations on the diagnostic assay process. Therefore, the broadest reasonable interpretation of these steps encompasses that the obtaining the biological sample and performing the diagnostic assay were previously performed outside the metes and bounds of the claimed invention and these limitations merely define a process by which the TMB-high status of the subject was previously determined. Therefore, these limitations equate to product-by-process limitation that defines the TMB-high status of the subject but does not require that the process is carried out within the metes and bounds of the claimed invention (see MPEP 2113).

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21, and those claims dependent therefrom, recite “indicating that the subject is likely to respond to the immunotherapeutic agent” in lines 4-5. The term "likely to respond" in claim 21 is a relative term which renders the claim indefinite. The term "likely to respond " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, neither the instant specification nor the art clearly define what standard is used to determine what standard is used to determine what is a “likely” response versus an “unlikely” response and what kind of response, i.e. positive or negative, is indicated or if any kind of response can be indicated. For examination purposes, it is interpreted that determining the subject has a TMB-High status indicates that the subject will respond positively to the immunotherapeutic agent.
Claim 34 recites “The method of claim 1”. This limitation lacks antecedent basis because claim 1 is cancelled and does not recite any limitations. For examination purposes, it will be interpreted that claim 34 is intended to depend from claim 21. If this interpretation is correct, it is suggested to amend claim 34 to recite “The method of claim 21” to overcome this rejection.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Claims 23 and 34 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites “wherein the observed mutational count comprises a number of somatic mutations identified in the cfDNA sample’. The instant specification defines observed mutation count as the number of somatic mutations in para. [0142]. Therefore, the limitation of claim 23 does not further limit the term “observed mutational count” recited in claim 1 because it recites the same scope of the term in claim 1 as defined in the instant specification.
Claim 34 recites “The method of claim 1”. However, claim 1 is cancelled. Therefore, claim 35 is an improper dependent claim. It is suggested to amend claim 35 to recite “The method of claim 21” to overcome this rejection. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 21 recites (a) determining whether the subject has a Tumor Mutational Burden (TMB)-High status, indicating that the subject is likely to respond to the immunotherapeutic agent, by: … ii. performing or having performed a diagnostic assay on the biological sample to determine a TMB status of the subject, wherein the diagnostic assay comprises: a. determining an observed mutational count from sequence information obtained from nucleic acid molecules derived from the cfDNA, wherein the observed mutational count comprises a number of somatic mutations identified in the nucleic acid molecules derived from the cfDNA; b. determining a tumor fraction and a coverage of the nucleic acid molecules; c. determining an expected mutational fraction and/or an expected distribution of the expected mutational fraction to generate an expected result, wherein determining the expected mutation fraction and/or the expected distribution of the expected mutational fraction comprises calculating a probability of identifying a mutation in a given mutant allele fraction (MAF) using the tumor fraction and the coverage of the nucleic acids across a distribution of expected MAFs, wherein the distribution of expected MAFs is determined from the expected distribution of relative MAFs obtained from a control sample dataset by adjusting for tumor fraction in the sample; d. adjusting the observed mutational count given the expected result to generate an adjusted mutational count; e. determining a TMB score using the adjusted mutational count; f. determining the subject has TMB-High status when the TMB score exceeds a threshold (thresholdTMB score).
Claim 22 recites wherein the control sample dataset comprises at least 500 control samples.
Claim 23 recites wherein the observed mutational count comprises a number of somatic mutations identified in the cfDNA sample.
Claim 24 recites wherein the observed mutational count comprises a number of mutations selected from the group consisting of: single nucleotide variants (SNVs), insertions or deletions (indels), copy number variants (CNVs), fusions, transversions, translocations, frame shifts, duplications, repeat expansions, and epigenetic variants.
Claim 25 recites wherein the observed mutational count comprises a number of synonymous mutations, a number of nonsynonymous mutations, and/or a number of non-coding mutations identified in the cfDNA sample.
Claim 26 recites wherein the observed mutational count excludes germline mutations, driver mutations, passenger mutations, resistance mutations and/or clonal hematopoiesis-derived mutations.
Claim 27 recites wherein the tumor fraction comprises a maximum mutant allele fraction (MAF) of all somatic mutations identified in the cfDNA sample.
Claim 28 recites wherein the tumor fraction is below about 1% of all nucleic acids in the cfDNA sample.
Claim 29 recites comprising identifying a median number of unique cell-free DNA (cfDNA) molecules comprising a given nucleotide position in the nucleic acids to determine the coverage.
Claim 30 recites wherein the coverage is between 10 and 50,000 cfDNA fragments at a given nucleotide position in the nucleic acids present in the sample.
Claim 31 recites determining the expected result using the equation of                     
                        E
                        x
                        p
                        e
                        c
                        t
                        e
                        d
                         
                        f
                        r
                        a
                        c
                        t
                        i
                        o
                        n
                         
                        o
                        f
                         
                        m
                        u
                        t
                        a
                        t
                        i
                        o
                        n
                        s
                         
                        c
                        a
                        l
                        l
                        e
                        d
                         
                        
                            
                                f
                            
                        
                        =
                        
                            
                                ∑
                                
                                    M
                                    A
                                    F
                                
                            
                            
                                
                                    
                                        P
                                        
                                            
                                                c
                                                a
                                                l
                                                l
                                                 
                                                a
                                                 
                                                m
                                                u
                                                t
                                                a
                                                t
                                                i
                                                o
                                                n
                                            
                                            
                                                M
                                                A
                                                F
                                            
                                        
                                        *
                                        P
                                        
                                            
                                                m
                                                u
                                                t
                                                a
                                                t
                                                i
                                                o
                                                n
                                                 
                                                a
                                                t
                                                 
                                                M
                                                A
                                                F
                                            
                                        
                                    
                                
                            
                        
                    
                , where P is probability and MAF is the mutant allele fraction.
Claim 32 recites multiplying the distribution of expected relative MAFs by the tumor fraction to generate the distribution of expected MAFs.
Claim 33 recites wherein the distribution of expected MAFs is calculated using a binomial proportion confidence interval of:                     
                        
                            
                                f
                            
                            
                                u
                                p
                                p
                                e
                                r
                                 
                                b
                                o
                                u
                                n
                                d
                            
                        
                        =
                        f
                        +
                        z
                        *
                        
                            
                                
                                    f
                                    *
                                    
                                        
                                            1
                                            -
                                            f
                                        
                                    
                                    /
                                    n
                                    _
                                    t
                                    r
                                    u
                                    e
                                
                            
                        
                    
                , and                     
                        
                            
                                f
                            
                            
                                l
                                o
                                w
                                e
                                r
                                 
                                b
                                o
                                u
                                n
                                d
                            
                        
                        =
                        f
                        -
                        z
                        *
                        
                            
                                
                                    f
                                    *
                                    
                                        
                                            1
                                            -
                                            f
                                        
                                    
                                    /
                                    n
                                    _
                                    t
                                    r
                                    u
                                    e
                                
                            
                        
                    
                , where f is the expected fraction of mutations called, n true is the expected actual mutations, which is equal to the number of mutations observed given f, and z is the confidence level.
Claim 34 recites wherein max MAFs observed in the control sample dataset comprises about 0.5%, about 1%, about 2%, about 5% or about 10%.
Claim 35 recites  dividing the observed mutational count by expected mutation fraction or an upper/ lower bound of a confidence interval of the expected mutational fraction in the sample to generate the adjusted mutational count.
Claim 36 recites wherein the thresholdTMB score is at least 15 mutations per Megabase.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. 
Furthermore, these limitations recite a correlation between the number of mutations present in a subject and the response to immunotherapy treatment. This is similar to the concept of a relationship between a patient genotype and risk associated with administration of a medication in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts have identified as being a law of nature. Therefore, the claims also recite a concept that falls under the law of nature category of judicial exceptions. 
As such, claims 21-40 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition that is required to be performed within the metes and bounds of the claimed invention. Rather, the instant claims recite additional elements that amount to product-by-process limitations or contingent limitations that are not required to be performed within the broadest reasonable interpretation of the claimed invention. Specifically, the claims recite the following additional elements:
Claim 21 recites obtaining or having obtained a biological sample from the subject, wherein the biological sample comprises cell-free DNA (cfDNA) … if the subject is determined to have TMB-High status, administering the immunotherapeutic agent to treat the subject.
Claim 37 recites wherein the immunotherapeutic agent is an antagonist against CD80, CD86, LAG3, KIR, TIM3, GAL9, TIGIT or A2aR.
Claim 38 recites wherein the immunotherapeutic agent is an immune checkpoint inhibitor.
Claim 39 recites wherein the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-CTLA4 antibody or an anti-PD-L1 antibody.
Claim 40 recites wherein the anti-PD-1 antibody is one or more of pembrolizumab or nivolumab, wherein the anti-CTLA4 antibody is ipilimumab and wherein the anti-PD-L1 antibody is one or more of atezolizumab, avelumab or durvalumab.
The limitation for obtaining a biological sample is a product-by-process limitation that is not required to be performed within the metes and bounds of the claimed invention. However, even in the embodiment where this step is performed, this limitation equates to mere data gathering activity that is used to obtain the information analyzed in the abstract idea. The limitations of claims 21 and 37-40 regarding the administration of an immunotherapeutic agent are contingent limitations that are not required to be performed within the metes and bounds of the claimed invention because these limitations depend on the TMB-High status being present but there is no requirement that this condition is met within the claim (see Claim Interpretation section above). Therefore, the claims do not affirmatively recite an action that result in an effect on a particular treatment, which is required in order to integrate an exception into a practical application (see MPEP 2106.04(d)(2)). Therefore, the claims do not recite any additional elements that integrate the recited judicial exception into a practical application. As such, claims 21-40 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements amount to product-by-process limitations or contingent limitations that are not required to be performed within the broadest reasonable interpretation of the claimed invention. The instant claims recite the following additional elements:
Claim 21 recites obtaining or having obtained a biological sample from the subject, wherein the biological sample comprises cell-free DNA (cfDNA) … if the subject is determined to have TMB-High status, administering the immunotherapeutic agent to treat the subject.
Claim 37 recites wherein the immunotherapeutic agent is an antagonist against CD80, CD86, LAG3, KIR, TIM3, GAL9, TIGIT or A2aR.
Claim 38 recites wherein the immunotherapeutic agent is an immune checkpoint inhibitor.
Claim 39 recites wherein the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-CTLA4 antibody or an anti-PD-L1 antibody.
Claim 40 recites wherein the anti-PD-1 antibody is one or more of pembrolizumab or nivolumab, wherein the anti-CTLA4 antibody is ipilimumab and wherein the anti-PD-L1 antibody is one or more of atezolizumab, avelumab or durvalumab.
As discussed above, the limitation for obtaining a biological sample is a product-by-process limitation that is not required to be performed within the metes and bounds of the claimed invention. However, even in the embodiment where this step is performed, this limitation equates to conventional data gathering activity. The limitations of claims 21 and 37-40 regarding the administration of an immunotherapeutic agent are contingent limitations that are not required to be performed within the metes and bounds of the claimed invention because these limitations depend on the TMB-High status being present but there is no requirement that this condition is met within the claim (see Claim Interpretation section above). Therefore, these limitations are not required under the broadest reasonable interpretation of the claimed invention. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 21-40 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0073774 A1; 11 January 2022 IDS Document) in view of Goodman et al. (Mol Cancer Ther 2017, vol. 16, no. 11, pgs. 2598-2608; 11 January 2022 IDS Document).
With respect to claim 21, Lo et a. discloses a method for determining a mutational load from identified somatic mutations that can be used to screen for various types of cancers and used in guiding therapies, including immunotherapy (abstract). Lo et al. discloses that the method includes identifying somatic mutations, determining the mutational load in a sample with circulating cell-free DNA, comparing the mutational load to a cancer threshold to determine a level of cancer and providing treatment according to the determined level of cancer (Fig. 48; paras. [0111]-[0113] and [0155]). Lo et al. discloses that the mutational load is based on how many mutations are measured (para. [0070]). Lo et al. discloses that the method for identifying somatic mutations that are used to determine the mutational load includes filtering criteria that assess the likelihood of an identified mutation being derived from the tumor and being an informative cancer DNA fragment and the filtering criteria can be determined based on comparison to the genomic profile of a group of healthy controls and that the criteria take into account the mutation fraction and amount of nucleic acids and that the mutational load can be normalized to an amount of sequencing data (paras. [0140]-[0148], [0207]-[0216] and [0224]-[0228]). The filtered mutational load equates to the TMB score determined based on the adjusted mutational count after filtering/normalizing based on tumor fraction and coverage.
Regarding claims 23-24, Lo et al. discloses that the mutation include single nucleotide mutations, translocation, and mutation that affect the number of tandem repeat units in a microsatellite, i.e. insertions or deletions (para. [0074] and [0107]).
Concerning claim 25, Lo et al. discloses that the mutation include non-synonymous mutation as well as mutations located outside exons, which are non-coding mutations (para. [0301]).
Pertaining to claim 26, Lo et al. discloses specifically utilizing somatic mutations, which exclude germline mutations by definition (abstract; Fig. 48; para. [0063]).
As to claim 28, Lo et al. discloses that detection of a tumor fraction of 1% is a standard for early detection of cancer and discloses detecting mutation at a tumor fraction of 1% with varying sequencing depths (Figs. 45A-46C; paras. [0130]-[0131]).
With respect to claim 30, Lo et al. discloses the relationship between sequencing depth and the number of mutations detected per tumor and that depending on the number of mutations and give examples of needing to analyze between 10 to 500 fragments per locus to detect the informative mutations depending on the number of mutations present (paras. [0128]-[0130]).
Lo et al. is silent to determining whether the subject has a tumor Mutational Burden-High status, indicating that the subject is likely to respond to the immunotherapeutic agent and if the subject determined to have TMB-High status, administering the immunotherapeutic agent to treat the subject in claim 21; wherein the threshold is at least 15 mutations per Mb in claim 36; wherein the immunotherapeutic agent is an immune checkpoint inhibitor in claim 38; wherein the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-CTLA4 antibody or an anti-PD-L1 antibody in claim 39; and wherein the anti-PD-1 antibody is one or more of pembrolizumab or nivolumab, wherein the anti-CTLA4 antibody is ipilimumab and wherein the anti-PD-L1 antibody is one or more of atezolizumab, avelumab or durvalumab in claim 40. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Goodman et al.
Lo et al. is also silent to the explicit methods of the tumor fraction, coverage, control datasets and expected result equations disclosed in claims 22, 27, 29, and 31-35. However, these limitations are obvious over the teachings of Lo et al.
Regarding claims 21 and 37-40, Goodman et al. discloses that a higher TMB predicts a favorable outcome for anti-PD-1/PD-L1 immunotherapy treatment in diverse cancers (abstract; pg. 2602, col. 1, para. 1 to pg. 2605, col. 2, para. 1). Goodman et al. further discloses that a higher TMB burden is defined as about 20 mutations per megabase or also define the median TMB between responders vs. nonresponders was about 19 for all patients, 32 for patients that did not include melanoma and NSCLC and 16 for melanoma and NSCLC patients (abstract; pg. 2600, col. 1, para. 2). Further regarding claims 21 and 37-40, it is noted that the administration of the treatment step is a contingent limitation that is not required to be performed under the broadest reasonable interpretation of the claims. Therefore, it is only required to meet step a) of claim 21 in order to anticipate the claim (see MPEP 2111.04(II)). 
Concerning claims 22, 27, 29, and 31-35, Lo et al. discloses that the method for identifying somatic mutations that are used to determine the mutational load includes filtering criteria that assess the likelihood of an identified mutation being derived from the tumor and being an informative cancer DNA fragment and the filtering criteria can be determined based on comparison to the genomic profile of a group of healthy controls and that the criteria take into account the mutation fraction and amount of nucleic acids and that the mutational load can be normalized to an amount of sequencing data (paras. [0140]-[0148], [0207]-[0216] and [0224]-[0228]). While Lo et al. does not explicit recite the limitations disclosed in claims 22, 27, 29, and 31-35, these limitations equate to product-by-process limitations on the subject identified as having a high tumor mutation burden that are not required to be performed as part of the claimed invention, as discussed in the above Claim Interpretation section. Therefore, the subject with a high tumor mutational burden is the product identified by this process and if this subject is identical to the prior art subject, then it does not make a contribution over the prior art. Therefore, a subject with a high tumor mutational burden identified in the prior art methods appears to be the same as identified by the instant claims. 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Goodman et al. discloses that higher TMB is associated with favorable outcome for immunotherapy treatment (abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize the teachings of Goodman et al. for patients defined has having a high mutational load by the method of Lo et al. to select the treatment therapy with the most favorable outcome and administer that treatment. Furthermore, one of ordinary skill in the art would predict that the teaching of Goodman et al. could be readily added to the method of Lo et al. with a reasonable expectation of success since the method of Lo et al. discloses that available treatments for selection based on mutational load include immunotherapy. The invention is therefore prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,118,234 B2 (20 July 2022 IDS Document). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope and are anticipated by the claim limitations of the ‘234 patent. While the claims are silent to the specific immunotherapy agents recited in claims 37-40, it is noted that the administration of the treatment step is a contingent limitation that is not required to be performed under the broadest reasonable interpretation of the claims. Therefore, it is only required to meet step a) of claim 21 in order to anticipate the claim (see MPEP 2111.04(II)).

Conclusion
14. No claims are allowed.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672